— Proceeding pursuant to section 298 of the Executive Law to review an order of the New York State Human Rights Appeal Board, dated June 2, 1982, which affirmed an order of the Commissioner of the State Division of Human Rights dated March 6,1981, which, inter alia, found the petitioner guilty of discrimination on the basis of sex. Determination confirmed and proceeding dismissed, without costs or disbursements. Although we do not approve of the over five-year period that it took from the *819filing of the complaint until the final resolution by the State Human Rights Appeal Board, in the absence of a showing by the petitioner that it has been substantially prejudiced by the delay, this court will not invalidate the proceedings and divest respondents of jurisdiction (see Matter of Sarkisian Bros, v State Div. of Human Rights, 48 NY2d 816; Matter of Liverpool Cent. SchoolDist. v State Div. of Human Rights, 46 AD2d 1004). We have considered the other arguments raised by the petitioner and have found them to be without merit. Damiani, J. P., Thompson, Bracken and Rubin, JJ., concur.